Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an authorization for an examiner amendment received on 1/19/2021.
2.	Claims 1-4, 10, 12-18, and 20-23 are pending, wherein claims 1, 18, and 21 have been amended.
Response
3.	The applicant incorporates an allowable subject matter to independent claims (after PTAB examiner affirm-in-part mailed on 12/07/2020) to overcome Suzuki’s reference, and due to the proposed amendment on 1/19/2021.
Examiner’s Amendment
4.	The authorization for this amendment was given by Mr. Benjamin J. Coon (Reg. No. 57,916) on 1/19/2021.  Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The applicant agrees to amend pending claims as follows: 
Claim 12.	(Canceled)
Claim 13.	(Canceled)
Claim 14.	(Canceled)
Claim 15.	(Canceled)
Claim 16.	(Canceled)
Claim 17.	(Canceled)
Allowable subject matter
5.	Pending independent claims 1, 18, and 21 are patentable over a cited prior art of Suzuki because this reference always permits regenerative braking.
	Dependent claims 2-4, 10, 20, and 22-23 are allowed because they incorporate an allowable limitation from their parent claims.
Conclusion
6.	Claims 1-4, 10, 18, and 20-23 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662